Opinion filed February 7, 2008 











 








 




Opinion filed February 7, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00016-CV
                                                    __________
 
                                    KIMBERLY S. MILLS, Appellant
 
                                                             V.
 
                                          SEAN
K. MILLS, Appellee
 

 
                                           On
Appeal from the 1-A District Court
 
                                                         Newton
County, Texas
 
                                                   Trial
Court Cause No. 4135-D
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss the appeal.  In
their motion, the parties state that they have reached an agreement to settle
and compromise their differences.  The motion is granted, and the appeal is
dismissed.
 
February 7, 2008                                                                     PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.